DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 10-12-2021 has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because:
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a machine, the claim is directed to a statutory category.
Step 2A: Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to:
“wherein the backend computer includes a processor configured to compare a transferred header to requirements of 
This limitation is akin to a Mental Process of comparing incoming data and is essentially the same as a human mind performing an observation or evaluation of data. For example, if the collected data is relevant to a pertinent category, which can be done in the human mind.
“wherein the processor of the backend computer is configured to classify, in response to a positive comparison, the transferred header as capable of being retrieved and the data set assigned to the header is retrieved from the transportation vehicle and transmitted for further processing to the backend computer”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an evaluation or casting judgement. For example, sorting recorded traffic events alphabetically, time of commute, order of appearance, type, severity, single vehicle or a plurality of vehicles, pedestrian involvement, etc., which can all be performed in the human mind.
Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which data is observed and compared in such a manner that judgement is rendered as to designate a data category for sorting.  The Applicant has not presented an improvement to the instantly applicable technology.
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“backend computer”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic backend computer limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“a retrieval device”
This is recited at a high level of generality performing a generic computer function of retrieving data.  This generic retrieval device limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional see MPEP 2106.05(I)(A))
“equipment provided on a transportation vehicle and configured for collecting transportation vehicle-based data”
This is recited at a high level of generality and in reference to a generic computer component.  This generic collection device limitation is no more than mere instructions on how to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“wherein the transportation vehicle equipment is further configured to transfer the data to the backend computer”
This limitation is a process of data transmission and mere pre/extra-solution activity.
“wherein data sets relate to predefined route sections travelled by a swarm of data-collecting transportation vehicles including the transportation vehicle”
This limitation merely recites a rule for applying the judicial exception and add no meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“wherein the backend computer is configured to store parameterized orders for acquisition of transportation vehicle-based data”
This limitation is a process of data storage and mere pre/extra-solution activity.
“wherein each parameterized order comprises at least the following parameters: route section which defines a route section for which transportation vehicle-related data is to be collected, swarm size which defines how many transportation vehicles per unit of time are to collect data for the specified route section, and time interval which defines a time interval in which data is to be acquired for the route section”
This limitation merely recites a rule for applying the judicial exception and adds no meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“and wherein the backend computer further includes an order management system for managing the orders, and a retrieval device with retrieval registers for retrieving the data sets 
This limitation merely recites post-solution activity and adds no meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
This claim is directed to an abstract idea.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 2 and 3, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “equipment provided on a transportation vehicle and configured for collecting transportation vehicle-based data” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, a sensor or the like.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda (US 20160364921 A1) in view of Koch (US 20140277902 A1), Selvam (US 20190011931 A1), and Xu (US 20180151064 A1).

REGARDING CLAIM 1, Iyoda discloses, equipment provided on a transportation vehicle and configured for collecting transportation vehicle-based data (Iyoda: [0079] The on-vehicle electronic device group 8 represents a group of various electronic devices (sensors, ECUs, and actuators) installed on the vehicle.); and a backend computer, wherein the transportation vehicle equipment is further configured to transfer the data to the backend computer (Iyoda: [0080] The on-vehicle electronic device group 8 includes elements that are capable of communicating with the information record ECU 7 via the wired transmission/reception part 25 in a bidirectional manner; [FIG. 1] and a backend computer, wherein the transportation vehicle equipment is further configured to transfer the data to the backend computer can be observed.), wherein the backend computer is configured to store parameterized orders for acquisition of transportation vehicle-based data (Iyoda: [0080] The on-vehicle electronic device group 8 includes elements that are capable of communicating with the information record ECU 7 via the wired transmission/reception part 25 in a bidirectional manner; [FIG. 1] and a backend computer, wherein the transportation vehicle equipment is further configured to transfer the data to the backend computer can be observed.), and time interval which defines a time interval (Iyoda: [0104] The recording period T1 (i.e., the writing period for the vehicle information) represents the length of the period over which the vehicle information is recorded. The recording period T1 is a determined period according to the detection time of the vehicle event. For example, the length and the start timing of the recording period...), wherein route-related data is continuously transferred to the backend computer from each transportation vehicle of the swarm as a header that includes an overview of the transportation vehicle-based data stored temporarily in the respective transportation vehicle (Iyoda: [0028] According to the aspect, when the vehicle event is detected, the vehicle event data of the vehicle event is not always uploaded to the server, but instead the first transmission signal is transmitted to the server at first. Then, in the server, whether the information acquisition condition is met is determined, and if it is determined by the determining part that the information acquisition condition is met, the vehicle event data is uploaded to the server. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced, in comparison with a configuration where the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server and the vehicle event data is not uploaded to the server. Thus, the communication load is reduced, in comparison with the case where the vehicle event data of the vehicle event is uploaded to the server; see at least [FIG. 17]), wherein the backend computer includes a processor configured to compare a transferred header to requirements of orders defined by the parameters of the route section (Iyoda: [0028] According to the aspect, when the vehicle event is detected, the vehicle event data of the vehicle event is not always uploaded to the server, but instead the first transmission signal is transmitted to the server at first. Then, in the server, whether the information acquisition condition is met is determined, and if it is determined by the determining part that the information acquisition condition is met, the vehicle event data is uploaded to the server. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced, in comparison with a configuration where the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server and the vehicle event data is not uploaded to the server. Thus, the communication load is reduced, in comparison with the case where the vehicle event data of the vehicle event is uploaded to the server; see at least [FIG. 17, 18, 19, 32]), wherein the processor of the backend computer is configured to classify (Iyoda: [0280] The reporting process part 1044 confirms the detection of the vehicle event in response to the report from the reporting part 120 of the information record ECU 7A.... the reporting process part 1044 compares, based on the report information from the reporting part 120, the counter value included in the report information with the counter value (representing the detection number related to the corresponding vehicle event type ID); [0115] Here, the information that represents the four items described hereinafter can be used as the first information to determine whether the information acquisition condition described hereinafter is met. It is noted that the term “vehicle event” in the following (1) through (4) means the vehicle event that the vehicle event detection part 101 detects; see at least [FIG. 17(3)(S604)] wherein the processor of the backend computer is configured to classify can be observed; [FIG. 18 and 19] wherein the processor of the backend computer is configured to classify can be observed; [FIG. 21] wherein the processor of the backend computer is configured to classify can be observed), in response to a positive comparison (Iyoda: see at least [FIG. 17] in response to a positive comparison can be observed between steps S606 and S608; [FIG. 18 and 19] in response to a positive comparison can be observed; [FIG. 21]  in response to a positive comparison can be observed), the transferred header as capable of being retrieved and the data set assigned to the header is retrieved from the transportation vehicle and transmitted for further processing to the backend computer (Iyoda: see at least [FIG. 17] the transferred header as capable of being retrieved and the data set assigned to the header is retrieved from the transportation vehicle and transmitted for further processing to the backend computer can be observed), and wherein the backend computer further includes an order management system for managing the orders (Iyoda: see at least [FIG. 32] the backend computer further includes an order management system for managing the orders can be observed), and a retrieval device with retrieval registers for retrieving the data sets associated with the headers which are classified as capable of being retrieved from the transportation vehicles of the swarm (Iyoda: see at least [FIG. 32(3), 36(3B)]).
Iyoda does not explicitly disclose, wherein data sets relate to predefined route sections travelled by a swarm of data-collecting transportation vehicles including the transportation vehicle, wherein each parameterized order comprises at least the following parameters: route section which defines a route section for which transportation vehicle-related data is to be collected.
Koch discloses, [0020] “In another embodiment, the vehicle management system can implement a method for predicting road health issues such as potholes and degraded cracking based on remote sensor data from vehicles. Vehicles today with telematic equipment can easily obtain accelerometer based events such as g forces in 3 axes. This method can use a volume of sensor data to predict and pinpoint poor road quality or health. For example, if enough vehicles denote a heavy g-force incident (typically in the z axis) in the same location, most likely there is a bad pothole or degraded concrete cracking and or level change. Cities, public works, and highway maintenance entities can use this data to proactively identify the most troubling road health issues in their areas of responsibility”; [0022] “In the computing environment 100, one or more in-vehicle devices 104 and management devices 140 communicate with the vehicle management system 110 over a network 108. The in-vehicle devices 104 can include computing devices installed in fleet vehicles. These devices 104 can include navigation functionality, routing functionality, and the like. The in-vehicle devices 104 can receive route information and other information from the vehicle management system 110. In addition, the in-vehicle devices 104 can report information to the vehicle management system 110, such as driver location, vehicle sensor data, vehicle status (e.g., maintenance, tire pressure, or the like), and so forth”; [0084] “The vehicle management system 110 can include a number of features that enable fleets of vehicles or mobile units to be managed in a dynamic environment. Fleets of vehicles can be used to make deliveries, to support service calls, and to move personnel from place to place. Delivery vehicles typically take on a load from a depot and make deliveries to a number of customers in a limited region. Long distance deliveries are typically handled by long haul trucks of various types. They are typically point-to-point over hundreds of miles and 
In this case, making deliveries (predefined delivery routes) or transporting personnel from place to place (beginning of shift/end of shift/shift change to and from a predefined common parking facility/area) is interpreted as “data sets relate to predefined route sections” and "route section which defines a route section for which transportation vehicle-related data is to be collected".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an information collection system includes an on-vehicle device and a server disclosed by Iyoda to include predefined routes for data collection taught by Koch. One of ordinary skill in the art would have been motivated to make this modification in order to maintain a healthy fleet.
Iyoda in view of Koch do not explicitly disclose, swarm size which defines how many transportation vehicles per unit of time are to collect data for the specified route section, swarm size and time interval.
However, in the same field of endeavor, Selvam discloses, [0047] “At step 404, autonomous fleet data for the geographical region is received. For example, data corresponding to one or more autonomous vehicles servicing the geographic region is received. This data may include autonomous vehicle deployment locations, autonomous vehicle fleet size, current autonomous vehicle utilization, historical autonomous vehicle utilization, autonomous vehicle route data, autonomous vehicle ride data, and the like, such as discussed with respect to FIGS. 2 
In this case, "per unit time" and “time interval” are interpreted as the time spent within a servicing region or geofenced area.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an information collection system includes an on-vehicle device and a server disclosed by a modified Iyoda to include location, fleet size, specific routes, and geofencing taught by Selvam. One of ordinary skill in the art would have been motivated to make this modification in order to determine how the autonomous vehicles should perform as part of the fleet, based on infrastructure placement, vehicle status, and other real-world information.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda (US 20160364921 A1) in view of Koch (US 20140277902 A1), Selvam (US 20190011931 A1), and Xu (US 20180151064 A1) as applied to claim 1 above, and further in view of Iyoda (DE 102016110794 A1).

REGARDING CLAIM 2, Iyoda in view of Koch, Selvam, and Xu remain as applied above to claim 1, and further, Iyoda in view of Koch, Selvam, and Xu do not explicitly disclose, a transportation vehicle management system which communicates with the transportation vehicles and which retrieves the data sets associated with the headers from the transportation 
However, in the same field of endeavor, Iyoda (DE) discloses, [0008] “Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server. Thus, the communication load is reduced as compared with the case where the vehicle event data of the vehicle event is uploaded to the server”; [0095] “The first information acquisition part 1041 receives first information when the vehicle event detection part 101 detects the vehicle event. The first information is information included in destination information described hereinafter. Therefore, the first information is used to determine whether an information acquisition condition described hereinafter is satisfied. The first item of information comprises at least one of a time-based item of information that is relevant or pertinent / decisive for the detection time of the vehicle event; and type information that is relevant or relevant / authoritative for a type of the vehicle event. The time-based information that is relevant or pertinent / decisive for the detection time of the vehicle event comprises information that includes a first element or element described below. Item, and information representing a second item or item described [0096] “Here, the information comprising the four elements or Items are used for / as the first information to determine whether the information acquisition condition described hereinafter is met. It is noted that the term “vehicle event” in the following items (1) to (4) means the vehicle event that the vehicle event detection part 101 detects”; [0224] “The determination part 3024A determines whether the information acquisition condition is satisfied based on the purpose information obtained by the purpose information acquisition part 3020A. The destination information obtained by the destination information acquisition part 3020A includes the circumstance information obtained by the circumstance information acquisition part 3023. The circumstance information acquisition part 3023 obtains the circumstance information that is not included in the first item information included in the first transmission signal. Therefore, the first detection condition of the information detection condition used in the second embodiment can be defined in a multi-dimensional perspective and in detail as compared with the first detection condition that can be used in the first embodiment”; [0118] Next, a function of the server 3 will be described with reference to FIG. 14. The hardware configuration of the server 3 is not illustrated. A basic hardware configuration (architecture) of the server 3 is the same as that of the information recording ECU 7 illustrated in FIG. 2, except that the processing performance and the storage capacity are increased. [0119] 14 is a functional block diagram of the server 3. [0120] The server 3 includes a first transmission signal receiving part 301, a determination process part 302, an upload request part 303, a vehicle event data receiving part 304, a second [FIG.14] a data set management system for managing and processing the retrieved data sets can be observed, for the benefit of determining whether the information detection condition is satisfied based on the destination information when the first transmission is received.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an information collection system includes an on-vehicle device and a server disclosed by a modified Iyoda (US) to include retrieving and managing data taught by Iyoda (DE). One of ordinary skill in the art would have been motivated to make this modification in order to determine whether the information detection condition is satisfied based on the destination information when the first transmission is received.

REGARDING CLAIM 3, Iyoda in view of Koch, Selvam, and Xu remain as applied above to claim 1, and further, Iyoda in view of Koch, Selvam, and Xu do not explicitly disclose, the backend computer further comprises an apparatus for temporarily storing headers which are not currently required.
However, in the same field of endeavor, Iyoda (DE) discloses, [0008] “Then, it is determined in the server whether the information acquisition condition is met, and the vehicle 
lyoda does not explicitly recite the terminology, “temporarily storing”. However, lyoda does disclose temporarily storing data and disposal of information not meeting required conditions, which is interpreted as a case of equivalence.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an information collection system includes an on-vehicle device and a server disclosed by a modified Iyoda (US) to include temporarily storing data taught by Iyoda (DE). One of ordinary skill in the art would have been motivated to make this modification in order to minimize server data load.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda (DE 102016110794 A1) in view of Xu (US 20180151064 A1).

REGARDING CLAIM 4, Iyoda teaches, storing parameterized orders for acquisition of transportation vehicle-based data is stored in the backend computer (Iyoda: [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server.), wherein each order comprises at least the following parameters: route section which defines a route section for which transportation vehicle- related data is to be collected (Iyoda: [0100] Further, based on the information obtained from the element of the vehicle electronic component group 8 via the wire transmitting / receiving part 25, the first information acquisition part 1041 can identify the attendant circumstance related to the detection date / time and the detection position of the vehicle event is different...; [0102] For example, the state of the vehicle with respect to the second item includes a total driving distance (ie, an odometer value), the number of ON times of the ignition switch, an elapsed time since the ON event of the ignition switch (a time stamp described hereinafter), detection values of Tire pressures, an accumulated amount of use of the vehicle battery, SOC (State of Charge) of the vehicle battery, a deterioration or Degree of degradation of the vehicle battery, a gear ratio of a transmission, a brake operation amount (an instantaneous value at the detection time of the vehicle event or an average value before the detection time of the vehicle event), an ON / OFF state of a wiper device, an ON / OFF state of a headlight, an ON / OFF state of a hazard or Warning device, etc., whether autonomous driving such as ACC (Adaptive Cruise Control) is being performed, whether a speed limiter such as ASL (Adjustable Speed Limiter) is being performed, etc; [0223] Specifically, the circumstance information acquisition part 3023 obtains the circumstance information (an example of the first information) representing at least one of the accompanying circumstance of the vehicle at the detection date / time of the vehicle event and the accompanying circumstance of the vehicle at the detection position of the vehicle event based on the first element information comprised in the first transmission signal. The circumstance information obtained by the circumstance information acquisition part 3023 does not represent the detection date / time and the detection position of the vehicle event itself, but represents the accompanying circumstance different from the detection date / time and the detection position of the vehicle event. The circumstance information acquisition part 3023 obtains the circumstance information from resources other than the in-vehicle device 2. For example, the circumstance information acquisition part 3023 receives the circumstance information from a server that provides detailed climate information (movement of clouds, temperatures in regions, rainfall amounts, snowfall amounts, etc.) in time series, a server that provides detailed map information (road gradients, curvatures of winding roads, slopes or Inclinations, perspectives at intersections, etc.), a server that provides the states of traffic signals in time series, a server that provides traffic volumes or volumes in time series, etc. The circumstance information obtained by the circumstance information acquisition part 3023 can be effectively used to determine whether the first acquisition condition is satisfied, as will be described hereinafter.), and time interval which defines a time interval in which data is to be acquired for the route section (Iyoda: [0079] The data recording process part 103 performs a data recording (writing) process for recording the vehicle information over the recording period T1 in the first memory 110 when the vehicle event detection part 101 detects the vehicle event (i.e., receives the vehicle event detection report). In the following, as an example, the data recording process part 103 records the vehicle information over the recording period T1 in the first memory 110 a plurality of times; [0084] The time span over which the vehicle information is recorded or registered. The recording period T1 is a certain period according to the detection time of the vehicle event. For example, the length and start time of the recording period T1 are determined in advance on a vehicle event type basis. This is because the recording periods for vehicle information useful for analysis may vary according to the type of vehicle event. For example, as illustrated in FIG. 9, the recording period T1 may be a period A (t2 to t4) starting at the detection time t2 of the vehicle event, a period C (t0 to t2) ending at the detection time t2 of the vehicle event ends, or a period B (t1 to t3) before and after the detection time t2 of the vehicle event. Alternatively, a period starting immediately after the vehicle event detection time t2 may be used as a modification of the period A, and a period ending immediately after the vehicle event detection time t2 may be used as a modification of the period C.); wherein route-related data is continuously transferred to the backend computer from each transportation vehicle of the swarm as a header that includes an overview of the transportation vehicle-based data stored temporarily in the transportation vehicle (Iyoda: [0007] According to one aspect of the present invention, the vehicle information generation part generates vehicle information representing a state of the vehicle. The term “state of the vehicle” covers a concept representing a moving state of the vehicle (acceleration, speed, etc.), a control state of the vehicle (operating instructions of the controller, instruction values of the controller, etc.), a driving state of the vehicle (distance to the vehicle in front, etc.), an operating resp. Operation state of the vehicle (an accelerator position signal and switch operation signals, etc.), an occupant state of the vehicle, and so on. The vehicle event detection part of the vehicle device detects the vehicle event. The data recording part records vehicle event data in the first memory when the vehicle event is detected by the vehicle event detection part. [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server; [0110] The first transmission signal ID represents that the transmission signal is a “first transmission signal” (signal type), and thus constitutes the vehicle event detection report information. Specifically, the first transmission signal ID is information with which the server 3 can identify that the type of the transmission signal is a “first transmission signal”.), and the method further comprises comparing a transferred header with requirements of the orders defined by the parameters of the route section (Iyoda: [0007] According to one aspect of the present invention, the vehicle information generation part generates vehicle information representing a state of the vehicle. The term “state of the vehicle” covers a concept representing a moving state of the vehicle (acceleration, speed, etc.), a control state of the vehicle (operating instructions of the controller, instruction values of the controller, etc.), a driving state of the vehicle (distance to the vehicle in front, etc.), an operating resp. Operation state of the vehicle (an accelerator position signal and switch operation signals, etc.), an occupant state of the vehicle, and so on. The vehicle event detection part of the vehicle device detects the vehicle event. The data recording part records vehicle event data in the first memory when the vehicle event is detected by the vehicle event detection part. [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server; [0095] The first information acquisition part 1041 receives first information when the vehicle event detection part 101 detects the vehicle event. The first information is information included in destination information described hereinafter. Therefore, the first information is used to determine whether an information acquisition condition described hereinafter is satisfied. The first item of information comprises at least one of a time-based item of information that is relevant or pertinent / decisive for the detection time of the vehicle event; and type information that is relevant or relevant / authoritative for a type of the vehicle event. The time-based information that is relevant or pertinent / decisive for the detection time of the vehicle event comprises information that includes a first element or element described below. Item, and information representing a second item or item described hereinafter. Item represents. The type information that is relevant or pertinent / authoritative for a type of the vehicle event includes information that includes a third element or element described hereinafter. Item, and information representing a fourth item or item described hereinafter. Item represents; [0096] Here, the information comprising the four elements or Items are used for / as the first information to determine whether the information acquisition condition described hereinafter is met. It is noted that the term “vehicle event” in the following items (1) to (4) means the vehicle event that the vehicle event detection part 101 detects; [0224] The determination part 3024A determines whether the information acquisition condition is satisfied based on the purpose information obtained by the purpose information acquisition part 3020A. The destination information obtained by the destination information acquisition part 3020A includes the circumstance information obtained by the circumstance information acquisition part 3023. The circumstance information acquisition part 3023 obtains the circumstance information that is not included in the first item information included in the first transmission signal. Therefore, the first detection condition of the information detection condition used in the second embodiment can be defined in a multi-dimensional perspective and in detail as compared with the first detection condition that can be used in the first embodiment.), and in response to a positive comparison, classifying the transferred header as capable of being retrieved, retrieving the data set assigned to the header from the transportation vehicle and transmitting the retrieved data set for further processing (Iyoda: [0007] According to one aspect of the present invention, the vehicle information generation part generates vehicle information representing a state of the vehicle. The term “state of the vehicle” covers a concept representing a moving state of the vehicle (acceleration, speed, etc.), a control state of the vehicle (operating instructions of the controller, instruction values of the controller, etc.), a driving state of the vehicle (distance to the vehicle in front, etc.), an operating resp. Operation state of the vehicle (an accelerator position signal and switch operation signals, etc.), an occupant state of the vehicle, and so on. The vehicle event detection part of the vehicle device detects the vehicle event. The data recording part records vehicle event data in the first memory when the vehicle event is detected by the vehicle event detection part. [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server; [0095] The first information acquisition part 1041 receives first information when the vehicle event detection part 101 detects the vehicle event. The first information is information included in destination information described hereinafter. Therefore, the first information is used to determine whether an information acquisition condition described hereinafter is satisfied. The first item of information comprises at least one of a time-based item of information that is relevant or pertinent / decisive for the detection time of the vehicle event; and type information that is relevant or relevant / authoritative for a type of the vehicle event. The time-based information that is relevant or pertinent / decisive for the detection time of the vehicle event comprises information that includes a first element or element described below. Item, and information representing a second item or item described hereinafter. Item represents. The type information that is relevant or pertinent / authoritative for a type of the vehicle event includes information that includes a third element or element described hereinafter. Item, and information representing a fourth item or item described hereinafter. Item represents; [0096] Here, the information comprising the four elements or Items are used for / as the first information to determine whether the information acquisition condition described hereinafter is met. It is noted that the term “vehicle event” in the following items (1) to (4) means the vehicle event that the vehicle event detection part 101 detects; [0224] The determination part 3024A determines whether the information acquisition condition is satisfied based on the purpose information obtained by the purpose information acquisition part 3020A. The destination information obtained by the destination information acquisition part 3020A includes the circumstance information obtained by the circumstance information acquisition part 3023. The circumstance information acquisition part 3023 obtains the circumstance information that is not included in the first item information included in the first transmission signal. Therefore, the first detection condition of the information detection condition used in the second embodiment can be defined in a multi-dimensional perspective and in detail as compared with the first detection condition that can be used in the first embodiment.).

However, in the same field of endeavor, Xu teaches, “...probe data from vehicles traversing said intersections....The at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: identify each of a plurality of paths through an intersection; identify signal phase and timing data for each traffic light associated with each path through the intersection; receive probe data for vehicles approaching or traversing the intersection; estimate a number of vehicles failing to traverse the intersection along a path through the intersection; estimate a congestion status of the path through the intersection based on the number of vehicles failing to traverse the intersection; and cause the congestion status to be provided to permit updating of a map to reflect the congestion status” (Xu: [0004]); “Certain embodiments of the present invention may provide a method including: identifying each of a plurality of paths through an intersection; identifying signal phase and timing data for each traffic light associated with each path through the intersection; receiving probe data for vehicles approaching or traversing the intersection; estimating a number of vehicles failing to traverse the intersection along a path through the intersection; estimating a congestion status of the path through the intersection based on the number of vehicles failing to traverse the intersection; and causing the congestion status to be provided to permit updating of a map to reflect the congestion status” (Xu: [0008]); “Analysis of probe data may include analysis of probe data representing vehicles traversing an intersection along a path, and identifying the maximum number of vehicles passing through the intersection at or close to posted speed limits (Xu: [0050]); “At 410, a traffic congestion condition for each path through the intersection is identified. An estimate is made of the number of vehicles along a path into the intersection at the time the signal turns from red to green (N.sub.s(T)) at 415 using probe data points that are map-matched to the path. N.sub.s is the number of vehicles, while (T) represents the sampling time period of a red light phase to a green light phase to a red light phase of a traffic signal for a path through the intersection otherwise referred to as a “red-green-red cycle.” An estimate is also made of the number of vehicles along the path entering the intersection at the time the light turns from green to red (N.sub.e(T)), similarly using map-matched probe data” (Xu: [0060]), for the benefit of improving traffic congestion estimation is provided using signal phase and timing data from traffic signals at intersections and probe data from vehicles traversing said intersections (Xu: [ABS]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an information collection system includes an on-vehicle device and a server disclosed by Iyoda to include crowdsourcing taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to improve traffic congestion estimation is provided using signal phase and timing data from traffic signals at intersections and probe data from vehicles traversing said intersections.

REGARDING CLAIM 5, Iyoda in view of Xu remain as applied above to claim 4, and further, Iyoda teaches, headers not currently required are stored for a predefined time period (Iyoda: [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server.).
In this case, “event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server” is interpreted as a temporary/predefined storage before disposal.

REGARDING CLAIM 6, Iyoda in view of Xu remain as applied above to claim 5, and further, Iyoda teaches, headers not currently required are compared with the defined requirements of the orders within the predefined time period (Iyoda: [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server.).
In this case, “the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met” is interpreted as “compared with the defined requirements”.
In this case, “acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server” is interpreted as “predefined time”.

REGARDING CLAIM 7, Iyoda in view of Xu remain as applied above to claim 4, and further, Iyoda teaches, the parameter of the time interval of each order is additionally assigned a repetition frequency with which the order is repeated (Iyoda: [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server; [also see FIG. [18-27] process is repeated for all new data acquired.]).

REGARDING CLAIM 8, Iyoda in view of Xu remain as applied above to claim 4, and further, Iyoda teaches, each order comprises: already requested data sets, and already received data sets (Iyoda: [0096] A previous detection situation (history) of the same type of vehicle event (hereinafter referred to as “a fourth element”); [0106] With reference to the fourth item information, the first information acquisition part can identify the previous detection situation of the same type of the vehicle event by referring to the vehicle event detection number information (see) stored in the recording area in the first memory; [FIG. 18-27] each order comprises: already requested data sets, and already received data sets can be observed; [also see ¶'s[0182-0193]]).
Iyoda does not explicitly recite the terminology "already requested", and "already received". However, Iyoda does teach a variety of acquisition conditions for gathered/received data, same type and history, and how the data will be managed, which is the functional limitation of the claim.

REGARDING CLAIM 9, Iyoda in view of Xu remain as applied above to claim 8, and further, Iyoda teaches, in response to retrieval of a header, the requesting of the retrieval is noted in the parameter of already requested data sets (Iyoda: [0096] A previous detection situation (history) of the same type of vehicle event (hereinafter referred to as “a fourth element”); [0106] With reference to the fourth item information, the first information acquisition part can identify the previous detection situation of the same type of the vehicle event by referring to the vehicle event detection number information (see) stored in the recording area in the first memory; [FIG. 18-27] in response to retrieval of a header, the requesting of the retrieval is noted in the parameter of already requested data sets can be observed; [see ¶'s[0182-0193]]), and, in response to reception of the requested data set, the reception is noted in the parameter of already received data sets (Iyoda: [0096] A previous detection situation (history) of the same type of vehicle event (hereinafter referred to as “a fourth element”); [0106] With reference to the fourth item information, the first information acquisition part can identify the previous detection situation of the same type of the vehicle event by referring to the vehicle event detection number information (see) stored in the recording area in the first memory; [FIG. 18-27] in response to reception of the requested data set, the reception is noted in the parameter of already received data sets can be observed; [see ¶'s[0182-0193]]).
Iyoda does not explicitly recite the terminology, “in response to retrieval of a header, the requesting of the retrieval is noted in the parameter of already requested data sets, and, in response to reception of the requested data set, the reception is noted in the parameter of already received data sets.” Iyoda does however teach sorting/distributing/managing data, which is the functional limitation of the claim.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda (DE 102016110794 A1) in view of Xu (US 20180151064 A1) as applied to claim 4 above, and further in view of Chun (US 20150186548 A1).

REGARDING CLAIM 10, Iyoda in view of Xu remain as applied above to claim 4, and further, Iyoda in view of Xu do not explicitly disclose, each header capable of being retrieved is 
However, in the same field of endeavor, Chun teaches, “The data transceiving server 210 may be configured to receive the data of the ECU 10 provided from the telematics terminal 100 via the network. Further, the data transceiving server 210 may be configured to transmit an acquirement event file 224, provided from the control server 230, to the telematics terminal 100 via the network. Configuration files may be stored in the database server 220. In other words, the database server 220 may be configured to store configuration files that correspond to each of a plurality of ECUs. The database server 220 may be a diagnostic information management system-inside (DIMS-I) server managed by a vehicle manufacturer. The control server 230 may be configured to determine a version of the ECU 10 through the data transceiving server 210, and search for a configuration file 222 that corresponds to the version of the ECU 10 among the configuration files stored in the database server 220” (Iyoda: [0035]); “The control server 230 may be configured to generate the acquirement event file 224 for acquiring the data of the ECU 10 using the configuration file 222. The acquirement event file 224 may include data item information, data address information, data conversion rule information, and acquirement period information about data desired to acquire. Further, the acquirement event file 224 may further include acquirement condition information. The control server 230 may be configured to transmit the acquirement event file 224 to the telematics terminal 100 via the data transceiving server 210, and the telematics terminal 100 may be configured to acquire the data of the ECU 10 using the acquirement event file” (Iyoda: [0037]); [also see Chun: ¶[0042], Claims [1, 7]], for the benefit of specifically selecting data necessary, and acquire the necessary data (Chun: [0014]).


REGARDING CLAIM 11, Iyoda in view of Xu and Chun remain as applied above to claim 10, and further, Chun also teaches, each header capable of being retrieved is respectively assigned a retrieval register by which the associated data set is retrieved from the transportation vehicle (Chun: [0035] The data transceiving server 210 may be configured to receive the data of the ECU 10 provided from the telematics terminal 100 via the network. Further, the data transceiving server 210 may be configured to transmit an acquirement event file 224, provided from the control server 230, to the telematics terminal 100 via the network. Configuration files may be stored in the database server 220. In other words, the database server 220 may be configured to store configuration files that correspond to each of a plurality of ECUs. The database server 220 may be a diagnostic information management system-inside (DIMS-I) server managed by a vehicle manufacturer. The control server 230 may be configured to determine a version of the ECU 10 through the data transceiving server 210, and search for a configuration file 222 that corresponds to the version of the ECU 10 among the configuration files stored in the database server 220; [0037] The control server 230 may be configured to generate the acquirement event file 224 for acquiring the data of the ECU 10 using the configuration file 222. The acquirement event file 224 may include data item information, data address information, data conversion rule information, and acquirement period information about data desired to acquire. Further, the acquirement event file 224 may further include acquirement condition information. The control server 230 may be configured to transmit the acquirement event file 224 to the telematics terminal 100 via the data transceiving server 210, and the telematics terminal 100 may be configured to acquire the data of the ECU 10 using the acquirement event file; [also see ¶[0042], Claims [1, 7]]).

REGARDING CLAIM 12, Iyoda in view of Xu and Chun remain as applied above to claim 10, and further, Iyoda teaches, each header capable of being retrieved is respectively assigned a retrieval register (Iyoda: [FIG. 18] retrieval headers can be observed), each retrieval register is assigned an order (Iyoda: [FIG. 18-27] each retrieval register is assigned an order can be observed.), and a retrieval register has more than one header (Iyoda: [FIG. 18-27] more than one header can be observed.).

REGARDING CLAIM 13, Iyoda in view of Xu and Chun remain as applied above to claim 12, and further, Chun also teaches, the data sets assigned to the headers of a retrieval register are retrieved from the corresponding transportation vehicles when the number of headers of a retrieval register reaches a predefined value (Chun: [0037] The control server 230 may be configured to generate the acquirement event file 224 for acquiring the data of the ECU 10 using the configuration file 222. The acquirement event file 224 may include data item information, data address information, data conversion rule information, and acquirement period information about data desired to acquire. Further, the acquirement event file 224 may further include acquirement condition information. The control server 230 may be configured to transmit the acquirement event file 224 to the telematics terminal 100 via the data transceiving server 210, and the telematics terminal 100 may be configured to acquire the data of the ECU 10 using the acquirement event file; [Claim 1] A method of acquiring data of an electronic control unit, comprising: receiving, by a telematics server, information regarding a version of the electronic control unit mounted within a vehicle from a telematics terminal; searching for, by the telematics server, a configuration file that corresponds to the version of the electronic control unit; generating, by the telematics server, an acquirement event file for acquiring the data of the electronic control unit using the configuration file; transmitting, by the telematics server, the acquirement event file to the telematics terminal; and receiving, by the telematics server, the data of the electronic control unit from the telematics terminal in response to transmitting the acquirement event file, wherein data communication between the telematics terminal and the electronic control unit uses a controller area network (CAN) calibration protocol (CCP).).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iyoda (DE 102016110794 A1) in view of Xu (US 20180151064 A1)  and Chun (US 20150186548 A1) as applied to claim 13 above, and further in view of Gao (US 20140179237 A1).

REGARDING CLAIM 14, Iyoda in view of Xu and Chun remain as applied above to claim 13, and further, Iyoda in view of Xu and Chun do not explicitly disclose, the predefined value corresponds to the swarm size of the respective order.
(Gao: [0007]), for the benefit of acquiring a data package large enough to ensure accuracy, but not over burden processing systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an information collection system includes an on-vehicle device and a server disclosed by a modified Iyoda to include crowdsourcing thresholds taught by Gao. One of ordinary skill in the art would have been motivated to make this modification in order to acquire a data package large enough to ensure accuracy, but not over burden processing systems.

Response to Arguments
Applicant’s argument with respect to the rejection of claim 1 under 35 USC §103 has been considered but is moot because the new ground of rejection does not rely on the prior art combination applied in the prior rejection of record for matter specifically challenged in the argument. Additionally, for clarification of the record, the office has not/never “admitted that Iyoda fails to teach or disclose the number of transportation vehicles as a parameter”, as see office action for 09-14-2021, §14).

Applicant's arguments filed 12-14-2021 have been fully considered but they are not persuasive.
REGARDING THE REJECTION OF CLAIM 1 UNDER 35 USC §101, patent ineligible subject matter (mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)), the applicant has contended (see pg. 6, para. 2-3), “the Office Action has failed establish on the record how a person could mentally process the particular aspects of claim 1 including parameterized orders and header transfers and classifications via backend computers. Instead, the rejections have made unsupported conclusions based on overgeneralizations that are insufficient to support the required analysis under step 1A.” and “the rejection has improperly focused on individual steps without consideration of the claim as a whole. Additionally, the Office Action has failed to properly consider the claims under step 2A, merely concluding that no technological improvement exists without documenting the required analysis in the record.” The examiner respectfully disagrees. 
As cited above, the §101 analysis is as follows:
Whether a claim is to a statutory category:
“system” (Machine)
2A-1: Identify abstract idea (mental process):
“wherein the backend computer includes a processor configured to compare
“wherein the processor of the backend computer is configured to classify…”
The elements identified are observation, evaluation, judgment, opinion equivalents (i.e., abstract idea (mental process)). Sorting and classifying are mental processes practiced in the mind, by a human using a pen and paper, or mental processes performed on a computer. The applicant’s argument of parameters and headers leads to the question of programming the computer. The computer is programmed by the programmer to repeat a simple, routine human mental process of sorting based upon criteria and categories.
2A-2: Does the claim recite additional elements that integrate the judicial exception into a practical application (i.e., consideration of the claim as a whole):
The claim merely recites a claim for data acquisition and data sorting without an improvement to the technology.
2B: Inventive step/concept:
The remaining elements of the claim are as follows:
equipment provided on a transportation vehicle and configured for collecting transportation vehicle-based data; 
and a backend computer, wherein the transportation vehicle equipment is further configured to transfer
wherein data sets relate to predefined route sections travelled by a swarm of data-collecting transportation vehicles including the transportation vehicle,
wherein the backend computer is configured to store parameterized orders for acquisition of transportation vehicle-based data,
wherein each parameterized order comprises at least the following parameters: route section which defines a route section for which transportation vehicle-related data is to be collected, swarm size which defines how many transportation vehicles per unit of time are to collect data for the specified route section, and time interval which defines a time interval in which data is to be acquired for the route section,
wherein route-related data is continuously transferred to the backend computer from each transportation vehicle of the swarm as a header that includes an overview of the transportation vehicle-based data stored temporarily in the respective transportation vehicle, and US 16/809,937Atty. Docket: 52461-315569AmendmentPage 3 of 9
wherein the backend computer further includes an order management system for managing the orders, and a retrieval device with retrieval registers for retrieving the data sets associated with the headers which are classified as capable of being retrieved from the transportation vehicles of the swarm.
The additional limitations recite instructions for applying the abstract idea, pre/extra solution activity, and post solution activity. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g), and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) does not integrate the abstract idea into significantly more than the mental process recited or integrate the abstract idea into a practical application.
The applicant has argued technological improvements such as “managing vast amounts of transportation vehicle data, with discretion, to reduce information costs, increase system flexibility, and reproduce relevant parts of information with ease amid the massive quantities of available information”. For similar/same claimed improvements see at least Iyoda (US 20160364921 A1). Additionally, for a claimed improvement to overcome a rejection the improvement would need to be a paradigm shifting improvement easily recognized by a skilled practitioner.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663